           Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 1 of 24




                        UNITED STATES DISTRICT COURT
                                  FOR THE
                            DISTRICT OF VERMONT


Shawn H., Sr.,

      Plaintiff,

      v.                                             Civil Action No. 2:19-cv-113

Commissioner of Social Security,

      Defendant.


                              OPINION AND ORDER
                                  (Docs. 10, 18)

      Plaintiff Shawn H., Sr., brings this action pursuant to 42 U.S.C. § 405(g) of

the Social Security Act, requesting review and remand of the decision of the

Commissioner of Social Security denying his application for Disability Insurance

Benefits (DIB). Pending before the Court are Plaintiff’s motion to reverse the

Commissioner’s decision (Doc. 10), and the Commissioner’s motion to affirm the

same (Doc. 18). For the reasons stated below, Plaintiff’s motion is GRANTED, the

Commissioner’s motion is DENIED, and the matter is REMANDED for further

proceedings and a new decision.

                                    Background

      Plaintiff was 36 years old on his alleged disability onset date of February 1,

2016. He obtained his GED and completed two years of college while in the

military. (AR 211, 415.) He has worked as a produce clerk/stocker at a

supermarket; a logistics specialist and a private security detail worker in the
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 2 of 24




military; and an inventory/stock control clerk and a warehouse manager for the

United States Army/Army National Guard. (AR 212–16, 240–42, 416.) He is

married and has two children who were approximately ages 6 and 12, respectively,

at the start of the alleged disability period. (AR 210.)

      Plaintiff was a soldier in the United States Army for 16 years. He was

deployed to Iraq in around 2005–2006, where he witnessed severe trauma and was

involved in a serious accident resulting from an IED explosion. (AR 1828, 1996,

2004.) He separated from the Army in April 2017. (AR 1825.) Since his

deployment, Plaintiff has struggled with posttraumatic stress disorder (PTSD),

manifesting in chronic nightmares, exaggerated startle effect, hypervigilance,

intrusive thoughts and memories, fatigue, anxiety, depression, anger, and poor

social interaction with people. (AR 217–22, 414, 1828, 1833, 1995.) As a result of

his PTSD, Plaintiff isolates from people, sometimes loses his temper, has a difficult

time accepting criticism, and has negative thoughts that interfere with his ability to

interact appropriately with others. He also suffers from sleep apnea, chronic

headaches, ringing in the ears, lack of concentration, sciatic pain, knee problems,

back pain, and neck pain. Plaintiff takes various medications for these

impairments, including medical marijuana, but suffers from negative side effects

including lack of appetite, lethargy, weight gain, rashes, and irritable bowels.

(AR 233, 429–30.) As a veteran, he receives his treatment, medication, and therapy

from the Department of Veterans Affairs (VA).




                                           2
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 3 of 24




      In June 2016, Plaintiff was determined to have a 100% disability rating with

the VA, 50% for PTSD. (AR 583, 2143.) In May 2017, Plaintiff stated in a Function

Report that his daily activities included cleaning the house, playing video games,

doing yard work, cooking dinner, caring for his children, and coaching softball three

times a week. (AR 431, 436.) A few months later, in July, Plaintiff told a consulting

psychologist that his daily activities included caring for his children, preparing

meals, doing yardwork, napping, and attending his daughter’s softball practices and

games. (AR 1834.) He reported that he could drive a car and do household chores

including sweeping, mopping, vacuuming, cooking, washing dishes, and shopping.

(AR 1837.) Almost a year later, in May 2018, Plaintiff testified at the

administrative hearing of this matter that his typical day included napping,

reading, walking his dog, doing household chores (with rest breaks), picking up his

children from school, and watching his daughter’s sporting events including softball

games. (AR 228–29.) He stated that he had good days and bad days, and that the

number of good versus bad days “always fluctuates,” explaining: “[s]ome days are

really bad, some days are not so bad,” but noting that the pain was always there.

(AR 227.)

      In April 2017, Plaintiff filed his application for disability insurance benefits,

alleging that he has been unable to work since February 1, 2016 due to PTSD, sleep

apnea, tension headaches, left knee meniscal tear, lumbosacral strain, right

shoulder tendonitis, cervical strain, right knee strain, tinnitus, and depression.

(AR 11, 369, 414.) His application was denied initially and upon reconsideration,




                                           3
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 4 of 24




and he timely requested an administrative hearing. On May 2, 2018,

Administrative Law Judge (ALJ) Michael McKenna conducted a hearing on the

disability application. (AR 206–46.) Plaintiff appeared and testified, and was

represented by counsel. A vocational expert (VE) also testified at the hearing.

(AR 239–45.) On August 14, 2018, the ALJ issued a decision finding that Plaintiff

was not disabled under the Social Security Act from his alleged disability onset date

through the date of the decision. (AR 11–26.) Thereafter, the Appeals Council

denied Plaintiff’s request for review, rendering the ALJ’s decision the final decision

of the Commissioner. (AR 1–3.) Having exhausted his administrative remedies,

Plaintiff filed the Complaint in this action on July 1, 2019. (Doc. 1.)

                                    ALJ Decision

      The Commissioner uses a five-step sequential process to evaluate disability

claims. See Butts v. Barnhart, 388 F.3d 377, 380–81 (2d Cir. 2004). The first step

requires the ALJ to determine whether the claimant is presently engaging in

“substantial gainful activity.” 20 C.F.R. §§ 404.1520(b), 416.920(b). If the claimant

is not so engaged, step two requires the ALJ to determine whether the claimant has

a “severe impairment.” 20 C.F.R. §§ 404.1520(c), 416.920(c). If the ALJ finds that

the claimant has a severe impairment, the third step requires the ALJ to make a

determination as to whether that impairment “meets or equals” an impairment

listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”). 20 C.F.R. §§

404.1520(d), 416.920(d). The claimant is presumptively disabled if his or her




                                           4
           Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 5 of 24




impairment meets or equals a listed impairment. Ferraris v. Heckler, 728 F.2d 582,

584 (2d Cir. 1984).

      If the claimant is not presumptively disabled, the ALJ is required to

determine the claimant’s residual functional capacity (RFC), which means the most

the claimant can still do despite his or her mental and physical limitations based on

all the relevant medical and other evidence in the record. 20 C.F.R. §§ 404.1520(e),

404.1545(a)(1), 416.920(e), 416.945(a)(1). The fourth step requires the ALJ to

consider whether the claimant’s RFC precludes the performance of his or her past

relevant work. 20 C.F.R. §§ 404.1520(f), 416.920(f). Finally, at the fifth step, the

ALJ determines whether the claimant can do “any other work.” 20 C.F.R. §§

404.1520(g), 416.920(g). The claimant bears the burden of proving his or her case at

steps one through four, Butts, 388 F.3d at 383; and at step five, there is a “limited

burden shift to the Commissioner” to “show that there is work in the national

economy that the claimant can do,” Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir.

2009) (clarifying that the burden shift to the Commissioner at step five is limited,

and the Commissioner “need not provide additional evidence of the claimant’s

[RFC]”).

      Employing this sequential analysis, ALJ McKenna first determined that,

although he had posted earnings/wages after the alleged disability onset date of

February 1, 2016, Plaintiff had not engaged in substantial gainful activity since

that date. (AR 13–14.) At step two, the ALJ found that Plaintiff had the following

severe impairments: PTSD, major depressive disorder, degenerative disc disease of




                                           5
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 6 of 24




the lumbar spine, and mild thoracic spondylosis. (AR 14.) Conversely, the ALJ

found that Plaintiff’s obesity and left knee meniscus tear (status post left knee

surgery for meniscus tear) were nonsevere, but noted that he considered these

impairments in conjunction with Plaintiff’s severe impairments in formulating

Plaintiff’s RFC. (Id.) At step three, the ALJ determined that none of Plaintiff’s

impairments, alone or in combination, met or medically equaled a listed

impairment. (AR 14–16.)

      Next, the ALJ determined that Plaintiff had the RFC to perform “medium

work,” as defined in 20 C.F.R. § 404.1567(c), with the following additional

limitations:

      [The claimant] can frequently lift and carry 25 pounds and occasionally
      lift and carry 50 pounds. He can sit[,] stand[,] and walk 6 hours in an
      8-hour workday. The claimant is limited to performing simple, routine
      tasks. [He] is not able to perform fast[-]paced production or assembly
      line type work. He is able to have occasional interactions with
      supervisors and coworkers[,] and incidental contact with the public.

(AR 16.) Given this RFC, the ALJ found that Plaintiff was capable of performing

his past relevant work as a produce clerk. (AR 23–24.) Alternatively, the ALJ

determined that there were other jobs existing in significant numbers in the

national economy that Plaintiff could perform, including the jobs of hand packager,

machine packager, and industrial cleaner. (AR 24–25.) The ALJ concluded that

Plaintiff had not been under a disability from the alleged onset date of February 1,

2016 through the date of the decision. (AR 25.)




                                          6
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 7 of 24




                                Standard of Review

      The Social Security Act defines the term “disability” as the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than

12 months.” 42 U.S.C. § 423(d)(1)(A). A person will be found disabled only if it is

determined that his “impairments are of such severity that he is not only unable to

do his previous work[,] but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the

national economy.” 42 U.S.C. § 423(d)(2)(A).

      In considering the Commissioner’s disability decision, the court “review[s] the

administrative record de novo to determine whether there is substantial evidence

supporting the . . . decision and whether the Commissioner applied the correct legal

standard.” Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002) (citing Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir. 2000)); see 42 U.S.C. § 405(g). The court’s factual

review of the Commissioner’s decision is thus limited to determining whether

“substantial evidence” exists in the record to support such decision. 42 U.S.C.

§ 405(g); Rivera v. Sullivan, 923 F.2d 964, 967 (2d Cir. 1991); see Alston v. Sullivan,

904 F.2d 122, 126 (2d Cir. 1990) (“Where there is substantial evidence to support

either position, the determination is one to be made by the factfinder.”).

“Substantial evidence” is more than a mere scintilla; it means such relevant




                                           7
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 8 of 24




evidence as a reasonable mind might accept as adequate to support a conclusion.

Richardson v. Perales, 402 U.S. 389, 401 (1971); Poupore, 566 F.3d at 305.

The substantial evidence standard is “very deferential,” and the Commissioner’s

findings of fact must be upheld unless “a reasonable factfinder would have to

conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir.

2012). Nonetheless, in its deliberations, the court should bear in mind that the

Social Security Act is “a remedial statute to be broadly construed and liberally

applied.” Dousewicz v. Harris, 646 F.2d 771, 773 (2d Cir. 1981).

                                       Analysis

      Plaintiff argues that the ALJ’s RFC determination is not supported by

substantial evidence and is the product of legal error because: (1) the ALJ failed to

properly weigh the medical opinions, and (2) the ALJ erred in his assessment of

Plaintiff’s daily activities and in his characterization of the observations of a Social

Security employee who interviewed Plaintiff regarding the claim. (Doc. 10.) The

Commissioner responds by reminding the Court of the deferential “substantial

evidence” standard of review and asserting that the ALJ properly assessed the

medical opinions and did not mischaracterize Plaintiff’s daily activities or the

observations of the Social Security employee. (Doc. 18.)

      After considering these claims and reviewing the record, the Court finds that

the ALJ erred in his analysis of the medical opinions and in his assessment of

Plaintiff’s daily activities, as discussed below, and thus remands for further

proceedings and a new decision.




                                            8
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 9 of 24




I.    The ALJ Erred in His Analysis of the Medical Opinions.

      Plaintiff contends that the ALJ should have given more weight to the medical

opinions of treating therapist Linda Stephens, MSW, LCSW, and treating

psychiatrist Krista Lussier, MD; and less weight to the opinions of nonexamining

agency consultant Katrin Carlson, PsyD. The Court agrees.

      A.     New Regulation regarding Assessment of Medical Opinions

      For applications like this one, which are filed on or after March 27, 2017, the

Social Security Administration has fundamentally changed how ALJs assess the

medical opinions of treating sources. The familiar and longstanding requirements

of the “treating physician rule”––that ALJs must assign “controlling weight” to a

“well-supported” treating source’s medical opinions that are “not inconsistent with

the other substantial evidence”; and that, if controlling weight is not afforded to

these opinions, ALJs must apply certain enumerated “factors” in determining what

weight to afford them, see 20 C.F.R. § 404.1527(c)(2)––are gone. The new

regulations, applicable here, provide that ALJs “will not defer or give any specific

evidentiary weight, including controlling weight, to any medical opinion(s) or prior

administrative medical finding(s), including those from [the claimant’s] medical

sources.” 20 C.F.R. § 404.1520c(a). Rather, ALJs must “articulate . . . how

persuasive [they] find all of the medical opinions and all of the prior administrative

medical findings in [the] case record,” id. § 404.1520c(b), considering the same

enumerated “factors” as considered under the prior regulation, “as appropriate,” id.




                                           9
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 10 of 24




at § 404.1520c(a) (see “factors” listed at id. § 404.1520c(c)), and following the

particular “requirements” listed in 20 C.F.R. § 404.1520c(b).

      Under the new regulations, the “most important factors” to be considered

when evaluating the persuasiveness of medical opinions and prior administrative

medical findings are “supportability” and “consistency,” id. § 404.1520c(a),

“[s]upportability” meaning: “[t]he more relevant the objective medical evidence and

supporting explanations presented by a medical source are to support his or her

medical opinion(s) or prior administrative medical finding(s), the more persuasive

the medical opinions or prior administrative medical finding(s) will be”; and

“[c]onsistency” meaning: “[t]he more consistent a medical opinion(s) or prior

administrative medical finding(s) is with the evidence from other medical sources

and nonmedical sources in the claim, the more persuasive the medical opinion(s) or

prior administrative medical finding(s) will be,” id. § 404.1520c(c)(1), (2). The ALJ

must explain how he “considered the supportability and consistency factors for a

medical source’s medical opinions or prior administrative medical findings” in his

decision. Id. § 404.1520c(b)(2). In addition, the ALJ “may, but [is] not required to,”

explain how he considered the following three factors, id. (emphasis added): (1) the

medical source’s relationship with the claimant, including the length of the

relationship and the frequency of examination, (2) the medical source’s area of

specialization, and (3) “other factors that tend to support or contradict a medical

opinion or prior administrative medical finding,” id. § 404.1520c(c)(3)–(5). Where

the ALJ has found two or more medical opinions to be “[e]qually persuasive”




                                           10
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 11 of 24




(meaning “equally well-supported . . . and consistent with the record”), but not

exactly the same, the ALJ “will articulate” how he considered these latter three

factors. Id. § 404.1520c(b)(3).

      B.     Relevant Medical Opinions and ALJ Findings

              i.    Therapist Stephens

      Therapist Stephens began treating Plaintiff in February 2016, usually seeing

him on a biweekly basis, and consistently recording in treatment notes that

Plaintiff struggled with anger, irritability, depression, anxiety, and sleep

disturbances, among other mental issues. (See, e.g., AR 2043–77.) In an undated

letter to the State of Connecticut Bureau of Rehabilitation Services and Disability

Determination Services, Stephens reported that Plaintiff “struggles everyday with

PTSD and its symptoms and works diligently in treatment.” (AR 1825.) Stephens

further reported that Plaintiff experienced the following symptoms: “flashbacks,

nightmares, hypervigilance, irritability, difficulty focusing, persistent negative

beliefs about himself, isolation, feeling[s] of detachment[,] and the inability to

experience happiness.” (Id.) In May 2017, Stephens stated in a medical source

statement that Plaintiff would rather isolate, was irritable and easily aggravated,

and struggled to remain calm. (AR 1830.) Although Stephens recorded that

Plaintiff’s judgment and insight were within normal limits, his affect was

congruent, he was alert and oriented, and he had normal thought content and

characteristics of speech (AR 1828); Stephens noted that Plaintiff struggled with

PTSD symptoms including flashbacks and nightmares, his mood was depressed, he




                                           11
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 12 of 24




had difficulty staying focused, and he was easily distracted and suffered from a lack

of focus and concentration (AR 1827–30).

      e ALJ gave these May 2017 opinions “partial weight,” stating that Stephens’s

“generally benign findings support [the ALJ’s] conclusion that while [Plaintiff] has

some functional limitations, he retains the capacity to perform simple and routine

tasks within the parameters . . . [contained in the ALJ’s RFC determination].” (AR

19 (emphasis added); see also AR 20.) Clearly, considering the excerpts cited above,

describing Stephens’s findings as “generally benign” mischaracterizes the record.

      In August 2017, Stephens completed a second medical source statement,

wherein she opined that Plaintiff’s PTSD caused him to experience “frequent,

intense flashbacks as well as nightmares,” and that the disorder “impacts every

aspect of [Plaintiff’s] life.” (AR 1982.) Stephens noted that Plaintiff “struggles with

interactions in social settings and tends to isolate because of irritability and anger,”

and that Plaintiff “tends to be hypervigilant and easily startled and experiences

great difficulty with focus.” (Id.) Stephens opined that Plaintiff would likely be

absent from work for more than five days per month due to these impairments.

(AR 1987.) Finally, on October 5, 2017, Stephens completed a third medical source

statement, wherein she stated that, even though Plaintiff was committed to

treatment, he continued to struggle with PTSD symptoms, including flashbacks,

nightmares, irritability, anger, difficulty staying focused, and problems interacting

with others. (AR 1889–91.) Stephens opined that Plaintiff “[a]lways” had a

problem using coping skills, handling frustration, interacting appropriately with




                                           12
       Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 13 of 24




others, responding appropriately to authority figures, and focusing long enough to

finish simple activities or tasks. (AR 1891–92.)

      The ALJ gave “less weight” to these October 2017 opinions, finding that the

assessments that Plaintiff “always” has problems interacting with others, coping,

and focusing long enough to finish simple tasks, “are inconsistent with [Stephens’s]

treatment notes, which don’t document such a level of limitation.” (AR 20.) The

ALJ stated that Stephens’s assessments “are also not consistent with the record as

a whole.” (Id.) The record, including Stephens’s own treatment notes, does not

support this finding, as discussed below.

             ii.    Dr. Lussier

      Dr. Lussier, a psychiatrist at the Providence VA Medical Center, began

treating Plaintiff in around August 2017. On October 16, 2017, Dr. Lussier

completed a medical source statement, wherein she opined that Plaintiff had a

“[l]imited ability” to use appropriate coping skills and handle frustration, and

became “highly irritable” and used inappropriate language when confronted with

distressful situations. (AR 1903.) Noting that Plaintiff had “a few interactions with

VA providers where he . . . abruptly terminated a phone call or appointment and

interpreted that the provider was not acting in his best interest and used harsh

language and [was] unable to be redirected,” Dr. Lussier further found that Plaintiff

had a “[l]imited ability” to interact appropriately with others, respond appropriately

to authority figures, and get along with others without distracting them or

exhibiting behavioral extremes. (AR 2255.)




                                            13
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 14 of 24




      The ALJ gave “partial weight” to the opinions of Dr. Lussier, explaining that

he “remain[ed] persuaded that [Plaintiff] could perform simple and routine tasks.”

(AR 21.) The ALJ also explained that Plaintiff “is able to perform most daily

activities” and “is functioning at a relatively high level despite his impairments,” as

evidenced by his ability to care for his children and perform most household tasks,

and by his “generally benign” mental status examinations. (AR 22.) As with

Stephens’s findings, describing Dr. Lussier’s findings as “generally benign”

mischaracterizes the record, as discussed below.

             iii.   Dr. Carlson

      On October 11, 2017, Katrin Carlson, PsyD, a nonexamining agency

consultant, opined based on her review of the record that Plaintiff could do simple

work for two-hour periods “in a setting without strict time/productivity

expectations” and with “limited interactions” with coworkers, supervisors, and the

public. (AR 275.) Dr. Carlson added that Plaintiff “can be irritable and reactive

and is not well[] suited to working directly with the public or collaboratively with

coworkers.” (Id.)

      The ALJ “agree[d] with Dr. Carlson’s assessment that . . . [Plaintiff] does not

have marked or severe mental functional limitations or psychiatric symptoms.”

(AR 22.) Moreover, the ALJ gave “great weight” to Dr. Carlson’s opinions regarding

Plaintiff’s ability to do simple work, and he “adopt[ed]” Dr. Carlson’s opinions

regarding Plaintiff’s ability to maintain socially appropriate behavior. (Id.)




                                          14
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 15 of 24




Without citing any evidence from the record including any other medical opinions,

the ALJ justified his decision to give great weight to Dr. Carlson’s opinions by

stating that they are “well reasoned,” made “largely [in] rel[iance] on the evidence of

record,” “very persuasive,” “in [Dr. Carlson’s] area of specialty,” “well explained,”

and “consistent with the record as a whole.” (AR 23.) This analysis is vague and

conclusory, with no consideration of the conflicting opinions of the treating medical

sources, and no acknowledgement of the facts that (1) Dr. Carlson did not treat

Plaintiff, and (2) Dr. Carlson’s opinions were made prior to Dr. Lussier’s opinions

were added to the record.

      C.     Analysis of ALJ’s Assessment of the Medical Opinions

      As discussed above, under the new regulations regarding assessment of the

persuasiveness of medical opinions, the most important factors to consider are

supportability and consistency in relation to the totality of the evidence. 20 C.F.R.

§ 404.1520c(b)(2); see Reed v. Berryhill, 337 F. Supp. 3d 525, 528 (E.D. Pa. 2018).

Even though ALJs are no longer directed to afford controlling weight to treating

source opinions––no matter how well supported and consistent with the record they

may be––the regulations still recognize the “foundational nature” of the

observations of treating sources, and “consistency with those observations is a factor

in determining the value of any [treating source’s] opinion.” Barrett v. Berryhill,

906 F.3d 340, 343 (5th Cir. 2018) (citing 20 C.F.R. §§ 404.1520c(c)(2),

416.920c(c)(2)). When treating sources provide opinions, the regulations naturally

suggest that they will often be given greater weight because “the examining




                                           15
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 16 of 24




relationship provides them with a better understanding of an applicant’s condition.”

Id. (citing 20 C.F.R. §§ 404.1520c(c)(3)(v), 416.920c(c)(3)(v)). The relevant

regulation states: “A medical source may have a better understanding of your

impairment(s) if he or she examines you than if the medical source only reviews

evidence in your folder.” 20 C.F.R. §§ 404.1520c(c)(3)(v), 416.920c(c)(3)(v). The

Fifth Circuit explained:

      The role of an examining physician is twofold—their reports may
      contain ultimate opinions, but they also contain important factual
      observations. Those observations about an applicant’s mental and
      physical condition are the first building block in the disability
      determination. They are the primary source that medical consultants
      and vocational experts use to form their opinions. Those opinions, akin
      to secondary sources, are less critical than the underlying observations
      because experienced ALJs can draw their own conclusions based on
      accurate medical information.

Barrett, 906 F.3d at 343 (emphasis added).

      Here, the underlying factual observations contained in the treatment notes of

various treating sources support and are consistent with the opinions of treating

therapist Stephens and treating psychiatrist Dr. Lussier, particularly regarding

Plaintiff’s ability to handle stress and interact with others due to his irritability,

anxiety, and anger issues. (See, e.g., AR 631 (“episodic isolation for prolonged

periods”), 1087 (“[d]ecreased sociability continues to be a problem,” “[s]ome angry

outbursts are occurring”), 1088 (“[t]here are signs of anxiety,” “short attention span

is evident”), 1848 (“really angry and frustrated”), 1856 (“edgy” upon initial

presentation, “irritability” one of “most distressing” symptoms), 1859 (“[m]ood is

‘angry’ and affect is irritable”), 2077, (“agitated and hostile,” “argumentative”),




                                           16
          Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 17 of 24




2093 (“irritable edge when discussing topics he is passionate about,” “affect is

anxious”), 2114 (“irritable edge when discussing topics that bother him”),

2133 (“edgy,” “noticeably upset,” “withdrawn,” “refused to cooperate”), 2147 (“can be

a bit testy”).) The ALJ should have recognized this fact and given more weight to

Stephens’s and Dr. Lussier’s opinions as a result. Moreover, the ALJ should have

considered that the opinions of Stephens and Dr. Lussier are consistent with each

other (compare AR 1829–30, 1891–92, 1981–82, and 1984–85 (Stephens), with

AR 1903 and 2254–55 (Lussier)), an important factor under the regulations, see

20 C.F.R. § 404.1520c(c)(2) (“The more consistent a medical opinion[] . . . is with the

evidence from other medical sources . . . , the more persuasive the medical opinion[]

. . . will be.”).

        Instead, a noted above, the ALJ inaccurately characterized the findings

contained in Stephens’s May 2017 opinions and in Plaintiff’s mental status

examinations overall, as “generally benign” (AR 19, 22), and found that Stephens’s

October 2017 opinions were inconsistent with the record (AR 20). Regarding his

analysis of Dr. Lussier’s opinions, the ALJ relied on Plaintiff’s ability to perform

“most daily activities” and to function “at a relatively high level.” (AR 22.) But in

fact, the record reveals that Plaintiff had difficulty interacting with even his own

medical providers, refusing to treat with two providers (Dr. Liu and Therapist

Stephens), and that he exhibited irritability at many of his medical appointments.

(See, e.g., AR 2077, 2112, 2114, 2133, 2175.) Furthermore, the ALJ did not consider

that Dr. Lussier’s own treatment notes supported and were consistent with her




                                          17
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 18 of 24




opinions regarding Plaintiff’s limited ability to interact appropriately with others.

For example, in an August 2017 treatment note, Dr. Lussier recorded that Plaintiff

was “edgy” upon initial presentation and that one of Plaintiff’s “most distressing”

symptoms was “irritability.” (AR 1856.) Dr. Lussier also recorded that Plaintiff

“sometimes require[d] redirection,” was “occasionally difficult to interrupt,” and

presented with an angry mood. (AR 1859.) In an October 2017 treatment note,

Dr. Lussier recorded that Plaintiff was “visibly irritable” and reported that he

wanted to move to a more rural area “where he would be isolated from the general

public” because he had “little tolerance” for people and believed isolating would

“eliminat[e] triggers” for his anger. (AR 2112.) And in December 2017 and March

2018 treatment notes, Dr. Lussier again recorded that Plaintiff exhibited an

irritable edge and an anxious affect. (AR 2093, 2104.)

      Despite giving only “partial” and “less” weight to the opinions of treating

sources Therapist Stephens and Dr. Lussier (AR 19, 20, 21), the ALJ gave “great

weight” to the opinions of nonexamining agency consultant Dr. Carlson (AR 22).

But the ALJ’s analysis of Dr. Carlson’s opinions is vague and conclusory, with no

citation to the record, no consideration of the conflicting opinions of treating sources

Stephens and Dr. Lussier, and no acknowledgement of the critical facts that

Dr. Carlson did not treat or examine Plaintiff and made her opinions prior to

substantial evidence (including Dr. Lussier’s opinions) being added to the record.

(See AR 22–23.) Generally, where, as here, there are conflicting opinions between

treating and consulting sources, the “consulting physician’s opinions or report




                                          18
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 19 of 24




should be given limited weight.” Cruz v. Sullivan, 912 F.2d 8, 13 (2d Cir. 1990).

This is particularly true where, as here, the consultant did not examine the

claimant and made their opinions without considering the relevant treating source

opinions. See Vargas v. Sullivan, 898 F.2d 293, 295 (2d Cir. 1990) (“The general

rule is that . . . reports of medical advisors who have not personally examined the

claimant deserve little weight in the overall evaluation of disability.” (internal

quotation marks omitted)); Tarsia v. Astrue, 418 F. App’x 16, 18 (2d Cir. 2011)

(where it is unclear whether agency consultant reviewed all of claimant’s relevant

medical information, consultant’s opinion is not supported by evidence of record as

require to override treating physician opinion).

      Here, Dr. Carlson could not have considered Dr. Lussier’s opinions because

they were made on October 16, 2017 (AR 1902–04, 2252–55), five days after

Dr. Carlson submitted her opinions, on October 11, 2017 (AR 270–71, 274–76). Nor

could Dr. Carlson have considered in her October 11, 2017 opinions the treatment

notes that were created after that date, including for example Therapist Stephens’s

November 2017 treatment note documenting Plaintiff’s “argumentative” and

“hostile” behavior and resulting in Plaintiff’s termination of Stephens as a therapist

(AR 2077); and Dr. Lussier’s December 2017 treatment note recording that Plaintiff

exhibited an “irritable” edge and mood along with an “anxious” affect and “vague

paranoia” (AR 2104). Naturally, if nonexamining agency consultants have reviewed

only part of the record, their opinions “cannot provide substantial evidence to

support the ALJ’s [RFC] assessment if later evidence supports the claimant’s




                                           19
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 20 of 24




limitations.” Ledoux v. Acting Comm’r, Soc. Sec. Admin., Civil No. 17-CV-707-JD,

2018 WL 2932732, at *4 (D.N.H. June 12, 2018). And “[t]his fundamental

proposition is not altered by the new regulations that empower the ALJ to ‘consider

whether new evidence . . . receive[d] after the medical source made his or her

medical opinion . . . makes the medical opinion . . . more or less persuasive.’”

Andrea T. v. Saul, No. C.A. No. 19-505WES, 2020 WL 2115898, at *5 (D.R.I. May 4,

2020) (quoting 20 C.F.R. § 404.1520c(c)(5)).

      Accordingly, the Court finds that the ALJ erred in his analysis of the medical

opinions: he should have afforded more weight to the opinions of treating sources

Therapist Stephens and Dr. Lussier, and less weight to the opinions of

nonexamining agency consultant Dr. Carlson. Substantial evidence does not

support the ALJ’s finding that the opinions of Stephens and Dr. Lussier are

inconsistent with the record, particularly regarding Plaintiff’s ability to interact

with others and handle stress. Rather, these opinions are not only consistent with

the record, they are also consistent with each other, a fact not acknowledged in the

ALJ’s decision. Given the VE’s testimony that there would be no jobs for an

individual who could not interact with coworkers or the public (AR 243), the ALJ’s

error was not harmless and remand is necessary.

II.   The ALJ Mischaracterized Plaintiff’s Activities of Daily Living.

      The ALJ also erred in his characterization of Plaintiff’s activities of daily

living. In support of his decision that Plaintiff “retains the capacity to perform

[medium] work” (AR 18), the ALJ relied in part on the observations of P. Goba-




                                           20
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 21 of 24




Churchi, a Social Security employee who interviewed Plaintiff on May 5, 2017.

(AR 18–19, 425–26.) In response to a request to “[d]escribe the claimant’s behavior,

appearance, grooming, degree of limitations, etc.,” Goba-Churchi stated:

      Claimant appeared to be very hyper and overly anxious. He was
      extremely polite. He would look at me when he was talking or I was
      talking and made good eye contact. He[] would become distracted by the
      noise and traffic of the office. He came with a lot of medical evidence but
      when asked a specific question[,] he would have to look at or try to find it
      in the medicals he brought.

(AR 425 (emphases added).) In his decision, the ALJ characterized this description

of Plaintiff’s behavior as reflecting that “no difficulties were observed in terms of

[Plaintiff’s] functioning throughout the interview” with Goba-Churchi. (AR 19.)

The ALJ continued: “[T]he . . . interviewer observed no difficulties in terms of

[Plaintiff’s] understanding, coherency, concentration, or in terms of his ability to

answer questions,” which “undermines the persuasiveness of [Plaintiff’s] testimony

as to the severe symptoms and mental limitations alleged.” (Id.) This analysis is

inaccurate. In fact, Goba-Churchi’s summary––which states that Plaintiff was

hyper, anxious, distracted, and unable to answer questions about his medical

history without referring to his medical records––is actually more supportive of

Plaintiff’s alleged limitations than it is of the ALJ’s characterization of them.

Although the ALJ accurately acknowledged that Plaintiff “appeared hyper and

anxious” in his interview with Goba-Churchi, he minimized these deficiencies based

on Goba-Churchi’s finding that Plaintiff “was extremely polite” and “made good eye

contact.” (AR 19.) But surely, a person’s ability to be polite and make good eye

contact, although positive signs, does not effectively diminish the negative affects of



                                           21
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 22 of 24




his or her hyperactivity, anxiety, lack of focus, and difficulty responding to specific

questions.

      Furthermore, the ALJ inaccurately states, and indeed relies on in support of

his RFC determination, that Plaintiff acted appropriately at his medical

appointments and got along with his medical providers. (See, e.g., AR 15, 22

(“[Plaintiff’s] mental status exams have been generally benign”), 16 (“[Plaintiff]

could cooperate with medical and other professionals,” “[t]he record reflects that

[Plaintiff] generally interacts well with his providers”).) As discussed above,

however, Plaintiff had significant difficulty interacting with his medical providers,

and those providers opined––based on their observation and treatment of Plaintiff—

that he had difficulty interacting with other people in general. (See, e.g., AR 2133,

2143, 2077.)

      The ALJ correctly recognized Plaintiff’s oral testimony and written reporting

that he was able to drive, go shopping, perform household chores, and care for his

children, among other activities, during the alleged disability period. (AR 17–18, 22

(citing AR 427–42); see AR 233–34, 238–39.) But Plaintiff testified that, although

he could go to the store and get a small list of groceries, he did that with his teenage

daughter or wife there to help, and he could do that only on a good day and not on

days when he was feeling bad mentally and physically. (AR 232–33.) Plaintiff also

testified that his wife helped him care for their children and perform other activities

of daily living including remembering to turn off the stove when cooking. (AR




                                           22
        Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 23 of 24




231–32.) Moreover, Plaintiff explained that he was unable to be consistent in his

ability to do these activities of daily living, meaning he could not complete them

five days a week for eight hours a day, as would be expected in a work situation.

(AR 233–34.)

      Even accepting that Plaintiff was able to do some activities of daily living on

at least a frequent basis during the alleged disability period does not extinguish his

disability claim, as the Second Circuit has held that eligibility for disability benefits

is not contingent on a claimant being rendered completely incapacitated. See

Williams v. Bowen, 859 F.2d 255, 260 (2d Cir. 1988) (“[T]he Social Security Act is a

remedial statute, to be broadly construed and liberally applied[;] . . . [thus,] a

claimant need not be an invalid to be found disabled under . . . the Social Security

Act.” (citation and internal quotation marks omitted)). Furthermore, Plaintiff’s

ability to perform the activities of daily living reflected in the record does not

provide substantial evidence to support granting less weight to the opinions of

Therapist Stephens and Dr. Lussier, particularly regarding Plaintiff’s ability to

interact appropriately with others. See Mahon v. Colvin, No. 15-CV-02641 (PKC),

2017 WL 1232471, at *15 (E.D.N.Y. Mar. 31, 2017) (“[T]his heavy reliance on

Plaintiff’s reported daily activities of self-care, child-care, and hobbies does not

provide a sufficient basis for discounting almost entirely the well-supported expert

testimony of licensed psychiatrists and psychologists regarding Plaintiff’s ability to

sustain a job.”); Nusraty v. Colvin, 213 F. Supp. 3d 425, 440 (E.D.N.Y. 2016)

(“Because a claimant need not be an invalid to be found disabled, Plaintiff’s reports




                                           23
           Case 2:19-cv-00113-jmc Document 20 Filed 07/14/20 Page 24 of 24




of her daily activities by themselves are not substantial evidence that she was not

disabled and are insufficient to justify according [the treating physician’s] opinion

limited weight.” (internal quotation marks omitted)).

          Accordingly, on remand, after conducting a new analysis of the medical

opinions, the ALJ should reassess Plaintiff’s ability to perform activities of daily

living.

                                       Conclusion

          For these reasons, the Court GRANTS Plaintiff’s motion (Doc. 10), DENIES

the Commissioner’s motion (Doc. 18), and REMANDS for further proceedings and a

new decision in accordance with this ruling.

          Dated at Burlington, in the District of Vermont, this 14th day of July 2020.



                                                 /s/ John M. Conroy            .
                                                 John M. Conroy
                                                 United States Magistrate Judge




                                            24
